Citation Nr: 1608391	
Decision Date: 03/02/16    Archive Date: 03/09/16

DOCKET NO.  14-24 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to education benefits under the Montgomery GI Bill program (Chapter 30) after January 27, 2014.

 
ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1996 to December 2002 and November 2006 to November 2010.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2014 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.



FINDINGS OF FACT

1.  In January 2014, the Veteran filed an application for educational assistance under the Post-9/11 GI Bill (Chapter 33) that included an irrevocable election of Post-9/11 GI Bill benefits in lieu benefits under the Montgomery GI Bill (Chapter 30).  

2.  VA issued a February 2014 letter offering the Veteran an opportunity to rescind his January 2014 Post-9/11 GI Bill application and advising him that the application would be processed if no response was received; VA received no response and processed the application on March 7, 2014.  

3.  The Veteran applied for educational assistance under the Montgomery GI Bill in May 2014; this claim was denied in May 2014.


CONCLUSION OF LAW

The Veteran is not eligible for education benefits under the Montgomery GI Bill program after January 27, 2014, because his election for educational benefits under the Post-9/11 GI Bill program in lieu of benefits under the Montgomery GI Bill program is irrevocable. 38 U.S.C.A. §§ 3301-3324 (West 2014); 38 C.F.R. § 21.9520, 21.9550 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In January 2014, the Veteran filed an online application (VA Form 22-1990) for educational benefits under the Post-9/11 GI Bill in lieu of the Montgomery GI Bill.  VA sent the Veteran a February 4, 2014 letter acknowledging receipt of the Veteran's application and explaining that if VA processed the Veteran's application, he would be awarded 9 months and 20 days of entitlement under the Post-9/11 GI Bill, effective January 27, 2014.  In addition, the letter explained that if the Veteran exhausted all of his remaining Montgomery GI Bill entitlement prior to applying for Post-9/11 GI  Bill benefits, he could receive up to 12 months of entitlement under the Post-9/11 GI Bill.  The letter offered the Veteran an opportunity to rescind his January 2014 Post-9/11 GI Bill application and requested that the Veteran respond within 30 days; it also advised the Veteran that VA would process the Post-9/11 GI Bill application if it did not receive a response and stated that the choice would be irrevocable at that time.  The Veteran did not respond to the letter; on March 7, 2014, VA processed the application.  

In May 2014, the Veteran filed an application for education benefits under the Montgomery GI Bill (Chapter 30).  This claim was denied in May 2014 because of the Veteran's prior irrevocable election to relinquish his eligibility under the Montgomery GI Bill.  In a June 2014 notice of disagreement (NOD), the Veteran contends that he misunderstood the February 2014 letter and believed he would retain his Montgomery GI Bill benefits if he did not respond to the letter.  The Veteran argues it was never his intent to relinquish his Montgomery GI Bill benefits, and he requests that those benefits be restored.

An individual is eligible for Post-9/11 GI Bill benefits if he has met the minimum service requirements in paragraphs (a) and (b) of 38 C.F.R. § 21.9520 and then makes an irrevocable election to receive benefits under the Post-9/11 GI Bill by relinquishing eligibility under the Montgomery GI Bill.  Pursuant to 38 C.F.R. § 21.9520(c)(2), an individual may make this irrevocable election by completing a VA Form 22-1990, submitting a transfer-of-entitlement designation to the Department of Defense, or submitting a written statement with certain specifically required information.

The criteria listed under 38 C.F.R. §21.9520(c)(2) are disjunctive rather than conjunctive; thus, only one of the requirements under this provision must be met for irrevocability to occur.  See Drosky v. Brown, 10 Vet. App. 251, 255 (1997) (noting that the Board erred in reading a requirement as conjunctive rather than disjunctive as contemplated by the word 'or' between two symptoms in the rating criteria at issue).  Therefore, the completion and submission of VA Form 22-1990 is one way in which an election to receive benefits under for Post-9/11 GI Bill becomes irrevocable.
In this case, the irrevocability criteria listed under 38 C.F.R. § 21.9520(c)(2) have been met, as the record contains a fully completed application (VA Form 22-1990). In addition, the Board observes that the online VA Form 22-1990, which the Veteran completed in January 2014, includes a statement regarding the irrevocability criteria and requires an individual to acknowledge his understanding of that statement prior to proceeding with the application.  The Veteran also concedes that he received the February 2014 letter warning him about the irrevocability criteria, though he contends he did not intend to relinquish his Montgomery GI Bill benefits.  

The Board regrets that the Veteran may have misunderstood the benefits available to him or the process by which he can apply for those benefits, but the Board is bound by the applicable law and regulations when determining a claim for VA benefits.  Regardless of the equities of the Veteran's situation, VA can only pay benefits that are authorized by law. See McTighe v. Brown, 7 Vet. App. 29, 30  (1994).  It has been observed that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) [citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426  (1990)].  Thus, the Board has no discretion to afford benefits where basic eligibility is not established under the law.

For these reasons, the Board finds that the irrevocability requirements set forth under 38 C.F.R. § 21.9520(c)(2) have been met and that the Veteran made an irrevocable election for educational benefits under the Post-9/11 GI Bill program when he submitted the completed application (VA Form 22-1990) in January 2014 and failed to reply to the February 2014 letter within 30 days.  As such, his election for Post-9/11 GI Bill benefits in lieu of benefits under the Montgomery GI Bill cannot be rescinded and precludes entitlement to benefits under the Montgomery GI Bill program after January 27, 2014. 




Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), VA has certain duties to notify and assist a claimant in the substantiation of a claim for benefits.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. §§ 3.102, 3.159.  There are some claims, however, to which the VCAA does not apply.  Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  

In the present case, the Board acknowledges that no VCAA letter was sent to the Veteran.  VCAA notice is not necessary, however, because VCAA notification procedures do not apply in cases where the applicable chapter of Title 38, United States Code, contains its own notice provisions.  Barger v. Principi, 16 Vet. App. 132, 138 (2002) (VCAA notice was not required in case involving a waiver request).  For the present case, specific VCAA notice is not required because 38 C.F.R. § 21.1031 contains applicable regulatory notification procedures for education claims, while VA's duty to assist is outlined under 38 C.F.R. § 21.1032. 

Furthermore, the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter.  Manning v. Principi, 16 Vet. App. 534, 542-43 (2002); see also Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOGCPREC 5-2004 (June 23, 2004).  In fact, the applicable notification and assistance procedures for educational assistance claims under 38 C.F.R. § 21.1031(b) and § 21.1032(d) emphasize that VA has no further duty to notify or assist the claimant when the undisputed facts render the claimant ineligible for the claimed benefit under the law, as is the case here.  Therefore, the Board finds that no further action is necessary under the statutory and regulatory duties to notify and assist.







ORDER

Entitlement to education benefits under the Montgomery GI Bill program (Chapter 30) after January 27, 2014, is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


